UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4210


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

           v.

BOLARINWA ANDREW ADEYALE, a/k/a Bola,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:10-cr-00596-DKC-2)


Argued:   May 14, 2014                    Decided:   July 29, 2014


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished opinion. Judge Diaz wrote the opinion,
in which Judge Wilkinson and Judge Agee joined.


ARGUED: Robert Whelen Biddle, NATHANS & BIDDLE, LLP, Baltimore,
Maryland, for Appellant. Margaret Amalia Moeser, OFFICE OF THE
UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.   ON
BRIEF: Booth M. Ripke, NATHANS & BIDDLE, LLP, Baltimore,
Maryland, for Appellant.      Rod J. Rosenstein, United States
Attorney, Baltimore, Maryland, Robert K. Hur, Assistant United
States   Attorney,  OFFICE   OF  THE  UNITED  STATES  ATTORNEY,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
DIAZ, Circuit Judge:

     A jury convicted Bolarinwa Andrew Adeyale of one count of

conspiracy to commit bank fraud, two counts of substantive bank

fraud,    and   one   count   of   aggravated      identity      theft    for    his

participation    in   a   scheme    to   defraud    Bank    of   America.        The

district court sentenced Adeyale to 84 months’ imprisonment.

     Adeyale raises four issues on appeal.                 First, he contends

that the government presented insufficient evidence to convict

him of aggravated identity theft.             Second, Adeyale argues that

the district court erred in admitting certain summary testimony.

Third, he contends that the district court erred in declining to

dismiss    at    least    one      substantive      bank     fraud       count   as

multiplicitous.       Finally,     he    argues    that    the   district    court

imposed a substantively unreasonable sentence.                   We affirm the

district court’s judgment.



                                         I.

     On appeal from a criminal conviction, we view the facts in

the light most favorable to the government.                  United States v.

Washington, 743 F.3d 938, 940 (4th Cir. 2014).




                                         2
                                     A.

      Starting in late 2007, Adeyale and several coconspirators

implemented a scheme to defraud Bank of America. 1            This scheme

involved multiple steps.       First, members of the conspiracy stole

credit card convenience checks 2 from residential mailboxes in

affluent Maryland and Washington, D.C. neighborhoods.               Second,

they paid local college students for access to their Bank of

America accounts.       The student account holders provided their

account numbers, ATM cards, and PINs for this purpose.               Third,

Adeyale and his coconspirators recruited other student “runners”

to   deposit   the   checks   into   the   compromised   accounts   and   to

withdraw the funds before the bank realized that the checks were

stolen.

      The government indicted Adeyale for his role in the scheme

in September 2010.       Subsequently, in a superseding indictment,

the government charged Adeyale with one count of conspiracy to

commit bank fraud, in violation of 18 U.S.C. § 1349; six counts

of substantive bank fraud, in violation of 18 U.S.C. § 1344; and


      1
       We previously discussed this scheme in an appeal by one of
Adeyale’s coconspirators. See generally United States v. Otuya,
720 F.3d 183 (4th Cir. 2013), cert. denied, 134 S. Ct. 1279
(2014).
      2
       A credit card convenience check is an instrument issued to
a bank customer that is linked to a credit card as opposed to a
checking account.



                                      3
one   count   of    aggravated   identity       theft,     in   violation        of   18

U.S.C. § 1028A.         The conspiracy count was based on Adeyale’s

role in the overarching bank fraud scheme.                      Relevant to this

appeal, two of the substantive bank fraud counts, Counts Five

and Six, involved $5,000 and $600 withdrawals from a Bank of

America account belonging to Courtney Smith.

      Before trial, Adeyale moved to dismiss Counts Two through

Six   as   multiplicitous      because        they   involved      withdrawals        or

deposits from the same bank account, which belonged to Smith.

The   government      acknowledged    that      Counts    Two    and     Three     were

multiplicitous, and those counts were dismissed.                       The district

court reserved ruling on Adeyale’s pretrial motion as to Counts

Four through Six.

                                         B.

      At   trial,    the   government     presented       testimony      from     other

participants in the scheme, including Smith, Charles Richardson,

and   Madonna      Campbell.     Their    testimony       related      to   both      the

overarching scheme and specific transactions.

      Richardson testified about his role in the scheme after

Adeyale    recruited    him.     In   addition       to   acting    as      a   runner,

Richardson convinced several students to give him their Bank of

America account information, ATM cards, and PINs so that the

conspirators could access their accounts.                 He testified that he

gave the cards and information to Adeyale, who paid Richardson

                                         4
from the proceeds of the scheme.                  Richardson further explained

that one of the student account holders whom he recruited was

Courtney     Smith.      Richardson            gave       Adeyale      Smith’s     account

information,    ATM    card,    and   PIN.            A   few   days      later,    Adeyale

instructed    Richardson       to   have    Smith         withdraw     funds     from    her

account.      Richardson arranged for Smith to meet Adeyale, who

then drove Smith, Richardson, and Campbell to a Bank of America

branch.    Richardson testified that Adeyale returned Smith’s ATM

card and directed her to make a withdrawal.                               Smith withdrew

$5,000 from her account and gave the funds to Adeyale.

       Smith’s testimony confirmed that she gave Richardson her

ATM card and PIN.       She also testified that she made the $5,000

withdrawal from her account.               But she stated, in contradiction

to Richardson’s testimony, that neither Adeyale nor anyone else

returned her ATM card before she made the withdrawal.                              Instead,

she stated that she obtained a new, temporary ATM card once

inside the bank.

       Like Richardson, Campbell testified that Adeyale recruited

her.    She explained that Adeyale gave her Smith’s ATM card and

PIN and    instructed    Campbell      to       make      a   withdrawal.          Campbell

stated that the ATM card did not work; other evidence, however,

contradicted    this    statement      and       connected          her    to    the    $600

withdrawal.    Campbell also testified that she later returned the

card to Adeyale.         In addition, she corroborated Richardson’s

                                           5
testimony that she accompanied Adeyale, Richardson, and Smith to

the bank; Campbell confirmed that Smith made a withdrawal inside

the bank and gave the funds to Adeyale.

     The    government          also   presented        testimony     from     a    Bank   of

America     investigator,         Dulcie     Martin,        who     discussed          various

documents     pertaining         to    the   fraudulent        transactions.             Most

important to this appeal, Martin described the withdrawals from

Smith’s account underlying Counts Five and Six: an October 30,

2008 withdrawal of $5,000, and an October 29, 2008 withdrawal of

$600.      Martin        also    connected       Bank     of    America      surveillance

photographs        to     specific       transactions.               Based        on     those

photographs, witnesses visually identified participants in the

scheme    conducting       specific      transactions.              Multiple       witnesses

identified Campbell, for example, as the person associated with

the $600 withdrawal.

     Another        government          witness,         Postal      Inspector           Julie

Zachariadis,       prepared        summary        charts       of    the     government’s

evidence.          One     of    the    charts          summarized     the        fraudulent

transactions       involving      Smith’s        bank    account.       Over       Adeyale’s

objection, Zachariadis testified that the $600 withdrawal was

made using Smith’s ATM card and PIN.                       The corresponding chart

provided    more    detail       and   stated      that    Campbell        made    the   $600

withdrawal.



                                             6
      After the government rested, Adeyale moved for judgment of

acquittal on all counts.       The district court denied the motion

but directed the government to dismiss Count Four or Six because

those counts involved withdrawals related to the same deposit.

The   government    elected   to   dismiss     Count   Four.   The     court

subsequently    instructed     the     jury    to   consider   Count    One

(conspiracy),      Counts   Five   through     Seven   (substantive    bank

fraud), and Count Ten (aggravated identity theft).

      The jury found Adeyale guilty of Counts One, Five, Six, and

Ten, but not guilty of Count Seven.           The court sentenced Adeyale

to 84 months’ imprisonment, consisting of concurrent 60-month

sentences on Counts One, Five, and Six, and a consecutive 24-

month sentence on Count Ten.         The court also required Adeyale to

pay restitution.     This appeal followed.



                                     II.

      Adeyale raises several issues on appeal, arguing that the

district court erred by (1) denying his motion for judgment of

acquittal on the aggravated identity theft count; (2) admitting

certain summary testimony; (3) declining to dismiss Counts Five

and/or Six as multiplicitous, and (4) imposing a substantively

unreasonable sentence.      We review these issues in turn.




                                      7
                                               A.

         We first consider Adeyale’s argument that he was entitled

to   a    judgment       of    acquittal      on    the   aggravated        identity   theft

count because the government presented insufficient evidence to

support his conviction.                We review de novo the district court’s

denial     of     Adeyale’s       motion      for    judgment      of     acquittal.       See

United States v. Royal, 731 F.3d 333, 337 (4th Cir. 2013), cert.

denied, 134 S. Ct. 1777 (2014).                     In assessing a challenge to the

sufficiency of the evidence, we view the evidence in the light

most favorable to the government and will sustain the jury’s

verdict unless we conclude “that no rational trier of fact could

have      found    the        essential      elements       of     the    crime   beyond     a

reasonable doubt.”             Id.

         The aggravated identity theft statute imposes a mandatory

consecutive        two-year       sentence      on    anyone       who,    “during   and    in

relation to any felony violation enumerated in subsection (c)

[including        bank    fraud      and     conspiracy      to    commit     bank   fraud],

knowingly         transfers,         possesses,        or        uses,     without     lawful

authority, a means of identification of another person.”                                    18

U.S.C. § 1028A.           To establish a violation of this provision, the

government        must    show       that    the     defendant      knew    the   means    of

identification belonged to another person.                              Flores-Figueroa v.

United States, 556 U.S. 646, 657 (2009).                            But, as we held in

another     case     involving         the    same     scheme      at     issue   here,    the

                                                8
government   is    not     required      to      prove       that     the     defendant

possessed,    transferred,          or       used        the        other      person’s

identification without that person’s consent.                   See United States

v. Otuya, 720 F.3d 183, 189 (4th Cir. 2013), cert. denied, 134
S. Ct. 1279 (2014).

     In   rejecting       Otuya’s     argument          to     the     contrary,     we

explained:   “To   excuse    Otuya’s       act     of   using       another    person’s

identification     to    defraud    Bank      of    America      of    thousands     of

dollars simply because a coconspirator agreed to let him do so

would produce an untenable construction of the statute and an

unacceptable result.”        See id.          Most circuits to address the

issue have reached the same conclusion.                      See id. (collecting

cases and noting that “[o]ur holding . . . places us in accord

with every circuit to have addressed the question”).                           But see

United States v. Spears, 729 F.3d 753, 758 (7th Cir. 2013) (en

banc) (“Section 1028A, we hold, uses ‘another person’ to refer

to a person who did not consent to the use of the ‘means of

identification.’”).

     Adeyale asserts that Otuya does not control here because

the government charged him with aggravated identity theft in a

“unique way.” 3    See Appellant’s Br. at 10.                  In Adeyale’s view,


     3
       Alternatively, Adeyale asserts that we should revisit our
holding in Otuya if we conclude that Otuya resolves the
aggravated identity theft issue.   Otuya’s holding, in Adeyale’s
(Continued)
                                         9
the   government       “was       explicit”         that     the    predicate         felonies

supporting the aggravated identity theft charge were Counts Five

and Six.    See id. at 11.              Adeyale argues that neither count can

sustain    his   aggravated        identity         theft    conviction.         Count    Five

fails to do so, he asserts, because Smith used her own, new ATM

card and PIN to make the $5,000 withdrawal.                          Therefore, Adeyale

contends    that      he   did    not       possess,       transfer,      or    use   Smith’s

identification during and in relation to that withdrawal.                                With

respect to Count Six, Adeyale argues that the government did not

present sufficient evidence that Campbell used Smith’s means of

identification to withdraw the $600.                          Without such evidence,

Adeyale    suggests        that    there      was    not     sufficient         evidence    to

connect    him   to    the     possession,          transfer,       or    use    of   another

person’s means of identification during and in relation to the

$600 transaction.

      We find Adeyale’s contentions unpersuasive.                          To begin with,

the   record     belies      Adeyale’s         suggestion          that   the    government

waived reliance on Count One.                   The government explicitly cited

the   conspiracy       count      as    a    predicate       offense      supporting       the




view, depended on incorrect statutory interpretation. We do not
reach the merits of Adeyale’s argument, however, because we have
no authority to overrule a decision issued by a previous panel.
See McMellon v. United States, 387 F.3d 329, 332-33 (4th Cir.
2004) (en banc).



                                              10
aggravated identity theft charge.              Specifically, the government

charged that, between approximately October 29 and 30, 2008,

Adeyale

       did knowingly transfer, possess and use, without
       lawful authority, a means of identification of another
       person, that is, the name, personal bank account
       number and ATM/debit card issued to [Courtney Smith],
       during and in relation to a felony violation, that is,
       conspiracy to commit bank fraud . . . as charged in
       Count One[,] . . . and bank fraud . . . as charged in
       Counts Two through Seven.

J.A. 21.       In addition, the government alluded to the conspiracy

count in its closing argument.

       Count    One    amply    supports     Adeyale’s   aggravated   identity

theft conviction.         The government presented detailed testimony

from   multiple       sources   that   Adeyale   possessed   and   transferred

Smith’s means of identification during and in relation to the

conspiracy.      And, as we have already explained with respect to

the same scheme, the fact that Smith consented to the nefarious

use of her personal information is of no import.              See Otuya, 720
F.3d at 189.

       Nor do Adeyale’s arguments about Counts Five and Six give

us pause.      Regarding Count Five, we agree that the government’s

evidence indicates that Smith used her own ATM card to withdraw

the $5,000.      And we acknowledge Smith’s testimony that she used

a new, temporary ATM card and PIN to make that withdrawal.                But

we believe that a rational juror could still find, based on the


                                        11
evidence    at     trial,     that    Adeyale       possessed      Smith’s    means    of

identification during and in relation to that withdrawal.                              The

relevant statutory phrase is sufficiently broad.                             See United

States v. Mobley, 618 F.3d 539, 549 (6th Cir. 2010) (explaining

that “the ‘in relation to’ element [of 18 U.S.C. § 1028A] is met

if   the   identity      theft      ‘facilitates      or    has    the     potential   of

facilitating’ that predicate felony”); see also United States v.

Huerta-Loya, 496 F. App’x 307, 309 (4th Cir. 2012) (relying on

Mobley and explaining that we have interpreted the phrase “in

relation     to”    in   a    different       statute       “in    an    equally    broad

fashion”);    cf.    Smith     v.    United       States,    508 U.S. 223,   237-38

(1993) (explaining, in interpreting a different statute, that

the phrase “in relation to” is “expansive”).

      Adeyale’s argument regarding Count Six fares no better.                           We

recognize that the evidence presented at trial with respect to

Campbell’s role in the $600 withdrawal was inconsistent because

Campbell    testified        that    the    ATM    card     did    not   work,     thereby

suggesting that she did not make the withdrawal using Smith’s

means of identification.             But, viewing the evidence in the light

most favorable to the government, we conclude that there was

sufficient    evidence        that    Campbell       made    the    withdrawal      using

Smith’s ATM card and PIN.                  This is so based on, among other

evidence, Smith’s bank account statement and multiple witnesses’



                                            12
identification            of    Campbell       as     the     person       depicted        in   a

surveillance photograph associated with the $600 withdrawal.

      In any event, even if we agreed with Adeyale’s argument

about Counts Five and/or Six, any error was harmless because of

the overwhelming evidence of his guilt of aggravated identity

theft during and in relation to the conspiracy count.                                   See Fed.

R.   Crim.      P.     52(a)     (“Any    error       . . .       that    does     not     affect

substantial rights must be disregarded.”).

      In sum, the government presented ample evidence to sustain

Adeyale’s aggravated identity theft conviction.                             Accordingly, we

conclude        that      the    district       court       did     not    err     in     denying

Adeyale’s motion for judgment of acquittal.

                                                B.

      Adeyale         also      argues   that        the    district       court        erred   in

admitting summary testimony concerning the $600 withdrawal in

Count Six. 4         We review a district court’s evidentiary rulings for

abuse     of    discretion        and    “will       only    overturn       an     evidentiary

ruling     that      is   arbitrary      and    irrational.”              United    States      v.

Cole,     631 F.3d 146,    153    (4th    Cir.       2011)    (internal          quotation

marks omitted).


      4
       On appeal, Adeyale does not challenge the government’s use
of summary testimony and summary charts in general.            We
therefore limit our discussion to the specific summary testimony
that Adeyale challenges.



                                                13
       As relevant here, Inspector Zachariadis prepared a chart

summarizing the government’s evidence regarding the fraudulent

deposits      into     and      withdrawals      from      Smith’s     Bank    of   America

account.       Zachariadis testified, over Adeyale’s objection, that

there was a $600 withdrawal using Smith’s ATM card and PIN on

October 29, 2008.            The chart itself went further and stated that

Campbell made the withdrawal.                 Zachariadis stated that she based

this       portion    of     the    chart     on     Campbell’s        and    Richardson’s

testimony.       She also stated that this portion of the chart was

consistent with a photograph of the person, identified by others

as Campbell, making the $600 withdrawal.

       Adeyale       asserts       on   appeal      that     there     was    insufficient

evidence to connect the $600 withdrawal to Campbell’s use of

Smith’s ATM card and PIN.                 In other words, Adeyale submits that

the district court erred in admitting this evidence because it

lacked proper foundation. 5

       We    conclude      that     the   district       court    did    not    abuse   its

discretion in admitting this evidence.                          Contrary to Adeyale’s

assertion,       and       as    explained         earlier      when    discussing      the

aggravated       identity        theft      issue,      other    evidence       adequately

supported the challenged testimony.                      That evidence suffices to

       5
       Adeyale also briefly asserts that this testimony “drew
improper ‘conclusions’” but does not appear to raise this as an
independent basis for reversal. See Appellant’s Br. at 19.



                                              14
establish        that    the    district      court’s      evidentiary      ruling    was

neither arbitrary nor irrational.

                                             C.

       Adeyale next contends that the district court erred in not

dismissing       Counts    Five      and/or       Six   because     those   counts     are

multiplicitous. 6              We    review       the     district     court’s      legal

conclusions on a motion to dismiss an indictment de novo and its

factual findings for clear error.                       United States v. Woolfolk,

399 F.3d 590, 594 (4th Cir. 2005).

       “‘Multiplicity’ is charging a single offense in more than

one count in an indictment.”                 United States v. Mancuso, 42 F.3d
836,       847   n.11    (4th       Cir.    1994)       (internal    quotation       marks

omitted).         As we have explained, “[t]he multiplicity doctrine

finds its roots in the Fifth Amendment’s Due Process Clause,

which assur[es] that the court does not exceed its legislative

authorization       by    imposing         multiple     punishments     for   the    same

offense.”        See United States v. Colton, 231 F.3d 890, 908 (4th

Cir. 2000) (internal quotation marks omitted).                        Relying on this




       6
       We have previously noted that “[v]arious courts, including
this one, have spelled multiplicity in its adjective form as
‘multiplicious’ and ‘multiplicitous.’”     See United States v.
Goodine, 400 F.3d 202, 207 n.6 (4th Cir. 2005). In Goodine, we
explained that “multiplicitous” is apparently the preferred
spelling, see id., and we use that spelling here.



                                             15
doctrine, Adeyale asks us to vacate his convictions on Counts

Five and Six.

       Section     1344     of    Title       18    authorizes          the     government          to

prosecute     each       execution      of    a    scheme        to    defraud      a    financial

institution.         See 18 U.S.C. § 1344; Colton, 231 F.3d at 908-09.

Although     the     government         may        not     prosecute         every       act      that

furthers a bank fraud scheme, it may charge multiple executions

of    a   single     scheme.           Colton, 231 F.3d     at     908-09.            What

constitutes an execution of a bank fraud scheme in a particular

case depends on its underlying facts.                            See Mancuso, 42 F.3d at

848.

       Established        principles         guide       our     analysis.          In    deciding

whether     acts     constitute        separate          executions       of    a     bank     fraud

scheme,     we    consider       whether      the       acts     are    independent          or    are

“integrally        related”      so    that        “one    could       not     have      succeeded

without the other.”              See Colton, 231 F.3d at 909-10 (internal

quotation        marks     omitted).           An        act     constitutes         a    separate

execution        when      it     is     “chronologically               and      substantively

independent from the other acts charged as the scheme.”                                      Id. at

909 (internal quotation marks omitted).                                Conversely, evidence

that a defendant “planned or contemplated” certain acts together

may       indicate        that     the        acts         are        interdependent,              and

interdependent           acts    may     not       be     charged        separately.               Id.

(internal quotation marks omitted).

                                               16
     Our     analysis    in     Mancuso    is        illustrative.              There,   the

government     charged    the     defendants            with      multiple      counts    of

substantive    bank     fraud     based    on       a     scheme    to    divert     checks

associated with several contracts.                      Mancuso, 42 F.3d at 847.

The government charged one count of substantive bank fraud for

each diverted check.            See id.            In the defendants’ view, the

government should have only charged one count of bank fraud for

each contract--not one count for each check.                         Id.     We rejected

the defendants’ argument, explaining that “the diversion of a

separately identifiable and discrete amount of money can, as

here,   be    properly    viewed     as        a    separate        execution      of    the

defendants’ scheme to defraud.”            Id. at 848.

     The government in this case charged Adeyale with multiple

counts of substantive bank fraud.                       Pertinent to this appeal,

Count Five charged that Adeyale executed the scheme to defraud

Bank of America based on the $5,000 withdrawal from Courtney

Smith’s account.        Count Six charged that Adeyale executed this

scheme based on the $600 withdrawal from Smith’s account.

     The     district     court     held           that     Counts       Five     and    Six

constituted separate executions of the bank fraud scheme and

thus denied Adeyale’s motion to dismiss.                       The court determined

that the scheme was to deposit stolen checks and withdraw the

accompanying    sums     in   a   variety          of     ways.      Accordingly,        the

district court found, one deposit and all of the withdrawals

                                          17
pertaining     to    that      deposit    constituted       an    execution      of    the

scheme.      Because the court determined that the withdrawals in

Counts Five and Six pertained to separate deposits, it denied

Adeyale’s motion as to those counts.

        Adeyale    maintains     that     “the     execution      of   the    scheme     to

defraud     here    was   to    obtain    access      to   another     person’s        bank

account for the purpose of cycling money through that account.”

Appellant’s Br. at 32.             He thus contends that the use of each

Bank of America account--not each deposit/withdrawal pairing--

constituted an execution of the scheme. 7                  We disagree.

      In making this argument, Adeyale attempts to analogize this

case to United States v. Heath, 970 F.2d 1397 (5th Cir. 1992).

There, the court held that a real-estate transaction involving

two     separate     loans       from     the      same    financial         institution

constituted one execution of the scheme.                   Id. at 1402.        Based on

the underlying facts, the court determined that the two loans

“were     integrally      related”      and    “one   could      not   have    succeeded

without the other,” as both loans were made for the purpose of

facilitating the sale of a tract of land in Florida.                         See id.


      7
       At oral argument, but not in his opening brief, Adeyale
asserted that the record was unclear as to whether the
withdrawals at issue in Counts Five and Six actually related to
separate deposits.    Adeyale has waived this argument by not
raising it in his opening brief.    See United States v. Leeson,
453 F.3d 631, 638 n.4 (4th Cir. 2006).



                                              18
      As we have explained, what constitutes an execution of a

particular     bank      fraud    scheme      depends     on     the    facts     at    issue.

Heath does not involve similar facts to those presented here.

Whereas in Heath one loan could not have succeeded without the

other, the deposit/withdrawal pairings in this case were not

related to each other in the same way.

      Each    deposit/withdrawal             pairing     was     “chronologically          and

substantively       independent         from      the    other        [deposit/withdrawal

pairings] charged as the scheme.”                    See Colton, 231 F.3d at 909

(internal      quotation        marks    omitted).            Put     another     way,     the

success or failure of one deposit/withdrawal pairing did not

rely on the success or failure of another such pairing.                                We thus

reject Adeyale’s broader proposed unit of prosecution.

      Moreover, Adeyale’s argument mischaracterizes the nature of

the   overarching        scheme.        It     is    true     that      Adeyale    and     his

coconspirators used multiple Bank of America accounts to further

their fraud.          But the scheme in no way depended on using a

certain account for a particular deposit and its corresponding

withdrawals.          If    a     certain      account          was    unavailable,        the

conspirators could simply deposit one or more stolen checks into

a different account.

      In     sum,   we     discern      no    error      in     the    district        court’s

determination       that,       based   on     the      facts    of     this    case,     each

deposit      and    its     corresponding            withdrawals         constituted        an

                                             19
execution of the scheme.            We therefore hold that Counts Five and

Six are not multiplicitous.

                                           D.

       Finally, Adeyale argues that his sentence is unreasonable

in light of the 18 U.S.C. § 3553(a) sentencing factors.                              We

review a sentence for procedural and substantive reasonableness

under a deferential abuse-of-discretion standard.                     United States

v. Savillon-Matute, 636 F.3d 119, 122-23 (4th Cir. 2011).                             A

sentence     within    or   below    the       applicable     Guidelines     range   is

presumptively reasonable.            United States v. Susi, 674 F.3d 278,

289 (4th Cir. 2012).

       Adeyale does not assert that the district court committed

procedural error, but he argues that the district court’s below-

Guidelines        sentence           is         substantively         unreasonable.

Specifically,     he    contends      that      the   court    failed   to     account

sufficiently     for    the    need       to    avoid   unwarranted        sentencing

disparities and for his personal history and characteristics.

Adeyale also asserts that the district court placed too much

emphasis on deterrence and not enough on Adeyale’s allegedly low

risk    of   recidivism.        The        record     does     not   support    these

arguments.      As explained below, the district court carefully

considered each of these arguments and imposed a below-Guideline

sentence that accounted for these concerns.



                                           20
        First, Adeyale’s contention that his sentence resulted in

an   unwarranted      sentencing       disparity           between    him        and     his

codefendants is without merit.                    The district court sentenced

Otuya to 96 months’ imprisonment and another codefendant to 48

months’ imprisonment.          Adeyale asserts that his sentence should

have been lower than 84 months considering Otuya’s allegedly

more senior role in the conspiracy and his more severe conduct.

Recognizing       Adeyale’s     argument,          the     district       court        first

explained that assessing any unwarranted disparity was difficult

in this case because some coconspirators cooperated with the

government, which may have influenced their resulting charges

and sentences.      The district court acknowledged that Adeyale did

not initiate the scheme but explained that he was soon able to

run the scheme for his own benefit.                     Based on these facts, the

court imposed a sentence that was twelve months shorter than the

sentence Otuya received.

        Second,   contrary     to    Adeyale’s          allegation,       the     district

court     sufficiently        considered          his     personal        history       and

characteristics.         The        court        acknowledged      Adeyale’s           post-

conviction    acceptance       of    responsibility,         but     it    weighed       his

belated    acceptance    of    responsibility            against   other        sentencing

factors.     The court also recognized Adeyale’s youth; it weighed

his young age, however, against his serious role in the scheme,



                                            21
the    fact   that    he   ran   other   fraud       schemes,       and    the       negative

consequences of his actions on many people.

        Third, we find unpersuasive Adeyale’s contention that the

district court placed too much emphasis on the deterrence of

others and not enough on his allegedly low risk of recidivism.

The district court properly considered deterrence.                         In addition,

the     court     found      that    Adeyale’s            belated     acceptance           of

responsibility demonstrated the deterrent value in imposing the

84-month      sentence     and   hoped   that       the    sentence       would       prevent

Adeyale from repeating his criminal conduct.

       Adeyale,      at    bottom,   asks      us    to    reweigh        the    § 3553(a)

factors.      This is outside of our purview.                We “must defer to the

trial     court      and   can   reverse       a     sentence       only        if    it   is

unreasonable.”         United States v. Evans, 526 F.3d 155, 160 (4th

Cir.     2008).       Accordingly,       we     affirm      the     district         court’s

sentence.



                                         III.

       For the foregoing reasons, we affirm the district court’s

judgment.

                                                                                     AFFIRMED




                                          22